NO. 12-10-00078-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           '
IN RE: ROBERT C. MORRIS ,
RELATOR                                                    '    ORIGINAL PROCEEDING

                                                           '

                                         MEMORANDUM OPINION
         In this original proceeding, Robert C. Morris seeks a writ of mandamus requiring
Janice Staples, District Clerk of Anderson County, Texas, to give him notice of the
rulings on certain motions he filed in the trial court. In particular, Morris avers that he
has been informed that the trial court has ruled on his motions, but that he has not been
informed of how the court ruled or received any orders memorializing the rulings.
         A court of appeals has the authority to issue writs of mandamus against a judge of
a district or county in the court of appeals district and all writs necessary to enforce its
jurisdiction. TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). In order for a district
clerk to fall within our jurisdictional reach, it must be established that the issuance of the
writ of mandamus is necessary to enforce our jurisdiction. See id.; In re Coronado, 980
S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding). Morris has not
demonstrated that the exercise of our mandamus authority against the district clerk is
appropriate to enforce our jurisdiction. Consequently, we have no authority to issue a
writ of mandamus. Accordingly, the petition for writ of mandamus is dismissed for want
of jurisdiction.
                                                                      BRIAN HOYLE__
                                                                          Justice
Opinion delivered March 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                (PUBLISH)